     Case 1:19-cv-00851-NONE-JDP Document 16 Filed 05/12/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS MADDOX,                                    Case No. 1:19-cv-00851-NONE-JDP (HC)
12                       Petitioner,                    FINDINGS AND RECOMMENDATIONS TO
                                                        GRANT RESPONDENT’S MOTION TO
13           v.                                         DISMISS
14    M. PARR,                                          OBJECTIONS DUE IN FOURTEEN DAYS
15                       Respondent.                    ECF No. 14
16

17          Petitioner Thomas Maddox, a federal prisoner with counsel, petitioned for a writ of habeas

18   corpus under 28 U.S.C. § 2241. ECF No. 1. Petitioner sought a court order instructing the

19   Bureau of Prisons (“BOP”) to recalculate his good time credits under the First Step Act (“FSA”)

20   and to advance his date of transfer to community confinement. ECF No. 1; 8. On April 7, 2020,

21   respondent moved to dismiss the petition for lack of standing, ripeness, and jurisdiction, and for

22   mootness and failure to exhaust administrative remedies. ECF No. 14 at 1. On April 20, 2020,

23   petitioner filed a notice of non-opposition to dismissal due to mootness. ECF No. 15. For the

24   reasons stated below, we recommend that respondent’s motion to dismiss be granted.

25   Discussion

26          In 2016, petitioner pleaded guilty to a federal firearm charge and was sentenced to a term

27   of 63 months in prison. ECF No. 1 at 2. On June 19, 2019, petitioner filed the instant petition,

28   alleging that BOP refused to calculate his good time credits (“GTC”) in accordance with the FSA,
                                                       1
     Case 1:19-cv-00851-NONE-JDP Document 16 Filed 05/12/20 Page 2 of 4

 1   depriving him of 37 days of GTC.1 Id. at 3. On November 14, 2019, petitioner’s GTC were

 2   recalculated in accordance with FSA. ECF No. 14 at 7. On February 14, 2020, the BOP

 3   transferred petitioner to a community corrections center. ECF No. 14 at 2. On April 20, 2020,

 4   petitioner filed a notice of non-opposition to respondent’s motion to dismiss considering his

 5   transfer to a community corrections center and imminent release date. ECF No. 15. On April 30,

 6   2020, petitioner was released from BOP custody.2

 7          We evaluate motions to dismiss under the standard set forth in Rule 4 of the Rules

 8   Governing Section 2254 Cases. If it “plainly appears” that the petitioner is not entitled to relief,

 9   we must dismiss the petition. See O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990). The

10   “case-or-controversy requirement of Article III, § 2, of the Constitution subsists through all stages

11   of federal judicial proceedings, trial and appellate. . . . The parties must continue to have a

12   personal stake in the outcome of the lawsuit.” Lewis v. Continental Bank Corp., 494 U.S. 472,

13   477-78 (1990) (internal quotations omitted). Therefore, throughout civil proceedings, the

14   petitioner “must have suffered, or be threatened with, an actual injury traceable to the defendant

15   and likely to be redressed by a favorable judicial decision.” Id. at 477. “[I]f it appears that [the

16   court is] without power to grant the relief requested, then the case is moot.” Picrin-Peron v.

17   Rison, 930 F.2d 773, 775 (9th Cir. 1991).

18          Here, petitioner sought for us to order BOP to recalculate his good time credits under the

19   FSA and to accordingly advance his date of transfer to community confinement. ECF No. 1; 8.

20   The respondent has submitted proof that petitioner’s GTC was adjusted in accordance with the
21   FSA and we take notice that petitioner was ultimately released from BOP custody. Petitioner

22   does not oppose the dismissal of this action. Because the relief petitioner sought has already been

23

24   1
       The First Step Act of 2018, which amended 18 U.S.C. § 3624(b)(1), requires BOP to permit
     federal prisoners to earn up to 54 days GTC per year of incarceration. See Bottinelli v. Salazar,
25   929 F.3d 1196, 1197 (9th Cir. 2019). Previously, the BOP used a calculation that only allowed
26   for 47 days of GTC per year. Id.
     2
       We have reviewed BOP’s inmate locator listing for the petitioner and take judicial notice of it
27   per Rule 201 of the Federal Rules of Evidence. See Federal Bureau of Prisons Find an Inmate,
     https://www.bop.gov/inmateloc/ (search “Find by Name” for “Thomas Lee Maddox”). The
28   petitioner is was released on April 30, 2020.
                                                      2
     Case 1:19-cv-00851-NONE-JDP Document 16 Filed 05/12/20 Page 3 of 4

 1   granted, he has stated no injury that may be redressed here, and his petition is rendered moot. See

 2   Lewis, 494 U.S. at 477. Therefore, it plainly appears that the petitioner is not entitled to relief,

 3   and we recommend dismissal of the petition.3

 4   III.     Certificate of Appealability
 5            A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

 6   court’s dismissal of a petition; he may appeal only in limited circumstances. See 28 U.S.C.

 7   § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254

 8   Cases requires a district court to issue or deny a certificate of appealability when entering a final

 9   order adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116

10   F.3d 1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner

11   makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

12   This standard requires the petitioner to show that “jurists of reason could disagree with the district

13   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

14   are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord

15   Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial

16   showing of the denial of a constitutional right. Thus, we recommend that the Court decline to

17   issue a certificate of appealability.

18   IV.      Findings and Recommendations

19            For the foregoing reasons, we recommend that the court grant respondent’s motion to

20   dismiss, ECF No. 14, dismiss the case, and decline to issue a certificate of appealability. These
21   findings and recommendations are submitted to the U.S. district judge presiding over the case

22   under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within fourteen days of the service of the

23   findings and recommendations, the parties may file written objections to the findings and

24   recommendations with the court and serve a copy on all parties. That document must be

25

26
27

28   3
         Accordingly, we decline to analyze respondent’s remaining grounds for dismissal.
                                                       3
     Case 1:19-cv-00851-NONE-JDP Document 16 Filed 05/12/20 Page 4 of 4

 1   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding

 2   district judge will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

 3
     IT IS SO ORDERED.
 4

 5
     Dated:     May 12, 2020
 6                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8   No. 206.
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     4
